DETAILED ACTION
This final Office action is in response to the claims filed on November 17, 2021.
Status of claims: claims 4 and 16 are cancelled; claims 9-13 ad 20 are withdrawn; claims 1-3, 5-8, 14, 15, and 17-19 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2011 114 925A1 to Strobel et al. (hereinafter “Strobel”).
Strobel discloses a drive arrangement for adjusting a flap of a motor vehicle between a fully closed and a fully open position, comprising a linear drive 6,9 for producing drive movements and comprising a transmission arrangement 12,19, 20 which is coupled to said linear drive, for transmitting the drive movements, a compensating arrangement 11 which couples two drive elements 12a,12b of the drive arrangement to each other, and, when a limit load between the two drive elements is exceeded, the compensating arrangement is configured 
Strobel, as applied above, further discloses a flap 1 and a drive arrangement as claimed in claim 1 for adjusting the flap (clam 14) and wherein the drive arrangement is for the flap and follows a flap movement. (claim 15)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Strobel, as applied above, in view of US 2004/0124672 to Eipper et al. (hereinafter “Eipper”).
Strobel discloses a drive arrangement for adjusting a flap of a motor vehicle between a fully closed and a fully open position, comprising a linear drive for producing drive movements and comprising a transmission arrangement, which is coupled to said linear drive, for transmitting the drive movements,
wherein the transmission arrangement has a deflecting unit with a deflecting lever, and wherein the deflecting unit is coupled on an input side to the linear drive and on an output side of a connecting rod.

Eipper teaches of a resetting spring arrangement 47 for a drive element 48 of the drive arrangement, and the resetting spring arrangement pretensioning the flap in the mounted state in an adjustment direction, wherein a transmission arrangement 49 provides the resetting spring arrangement, and/or wherein the transmission arrangement is coupled to the resetting spring arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to attach a resetting spring arrangement to the Strobel flap and include the resetting spring arrangement with the Strobel drive arrangement, as taught by Eipper, in order to facilitate operation and control of the flap. (claim 2)
Strobel, as applied above, further discloses wherein the linear drive is configured as a spindle drive with a drive motor and a downstream spindle/spindle-nut transmission, and/or wherein the drive arrangement in the mounted state is for the flap and follows a movement of the flap. (see [0042] of machine translation of Strobel) (claim 3)
Strobel, as applied above, further discloses wherein the deflecting lever has two deflecting lever elements which are coupled to each other and each provide a drive element for the compensating arrangement. (claim 5)
Strobel, as applied above, further discloses wherein the deflecting unit produces a deflection of the drive movement by at least 45°. (claim 17)

Allowable Subject Matter
Claims 6-8, 18, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered but they are not persuasive. More specifically, on page 8 of the applicant’s response filed November 17, 2021, the applicant contends “the drive arrangement of Strobel is not able to move the flap from its fully closed to its fully open position.”  However, it is noted “to move the flap from its fully closed to its fully open position” is not recited in the rejected claim(s).  Rather, claims 1 and 2 recite “a drive arrangement for adjusting a flap of a motor vehicle between a fully closed and a fully open position” and the examiner respectfully submits that the drive arrangement of Strobel does in fact adjust the flap of the vehicle “between a fully closed and a fully open position,” as recited.
Additionally, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Furthermore, applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1 and 2. When reading the preamble in the context of the entire claim, the recitation “for adjusting a flap of a motor vehicle between a fully closed and a fully open position” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634